Citation Nr: 9935375	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-28 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with advanced degenerative arthritic change about L4 and L5, 
current evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1955 to 
April 1975.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a May 1996 rating action which 
increased the disability rating for the veteran's low back 
from 10 percent to 20 percent, effective from his March 1996 
claim.  In that same rating action, the RO also denied 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  The veteran expressed his 
disagreement with these decisions in May 1997, and a 
statement of the case was issued later that month.  The 
veteran's appeal was perfected upon the receipt at the RO of 
his substantive appeal, (a VA Form 9) in July 1997, just less 
than 60 days after the statement of the case was issued.  


REMAND

With regard to the veteran's claim for an increased rating 
for his low back disability, the Board observes that the 
veteran has asserted that his back disability is worse than 
currently evaluated by the RO.  Therefore, he has stated a 
well-grounded claim, as described in Jackson v. West, 12 
Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992), and VA has a duty to assist him in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998). 

A review of the record reflects that, while the veteran's 
back was examined for VA purposes in 1996, that was more than 
three years ago, and the report does not reflect that any 
specific consideration was given to the decision entered by 
the United States Court of Appeals for Veterans Claims 
(previously known as the U.S. Court of Veterans Appeals) in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  In DeLuca, the Court 
stressed that, in evaluating disability in a joint or joints, 
VA has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  See Deluca, supra, at 206.

In another decision, the Court has reemphasized its DeLuca 
holding:

    Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

Since the examination report currently of record does not 
address the considerations discussed by the Court in the 
DeLuca decision, it will be necessary to have the veteran 
examined under the guidelines set out in that decision, 
before the Board enters its determination on the matter.

Regarding the veteran's claim for TDIU benefits, we must 
observe that, since the ultimate conclusion with respect to 
the rating for the veteran's low back disability could 
potentially influence the outcome of his TDIU claim, it would 
not be appropriate to enter a final decision on the TDIU 
claim at this juncture.  See Henderson v. West, 12 Vet.App. 
11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 
(1991), for the proposition that, where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.  
Moreover, it appears that the veteran may have been 
attempting to establish, in another forum, that he is totally 
and permanently disabled.  (This is suggested in the April 
1997 report by a private physician, forwarded to an attorney 
representing the veteran, regarding this subject.)  If that 
is the case, any medical records generated in connection with 
that matter could have relevance to the veteran's current 
TDIU claim (as well as to his claim for an increased rating 
for his back disability).  Accordingly, an attempt to obtain 
those records should be made. 

Under the circumstances described above, this case is 
returned to the RO for the following action:  

1.  The RO should ask the veteran to identify 
those locations at which he has received any 
treatment or evaluation for his low back since 
1996.  Upon receipt of the veteran's reply, 
together with any appropriate authorization, the 
RO should attempt to obtain, and associate with 
the file, copies of any records the veteran has 
identified, which are not currently part of the 
record on appeal.  In particular, any records 
related to the evaluation of the veteran in 
connection with his attempt to establish he has a 
permanent and total disability in any forum 
outside of VA should also be obtained.  

2.  The veteran should then be scheduled for an 
examination to evaluate the nature and extent of 
his low back disability.  All indicated tests, and 
any consultations deemed necessary, should be 
accomplished.  In addition, all examination 
reports should fully set forth the current 
complaints, pertinent clinical findings, and 
diagnoses affecting the low back.  Moreover, the 
extent of any functional loss in the low back due 
to weakened movement, excess fatigability, 
incoordination, or pain on use should be noted.  
The examiner should also state whether any pain 
claimed by the veteran is supported by adequate 
pathology and is evidenced by his visible 
behavior.  Any additional impairment on use should 
be described in terms of the degree of additional 
range-of-motion loss, as per the DeLuca precedent, 
supra, and specific findings should be made 
regarding range of motion of the lumbar spine, to 
include the extent to which that motion deviates 
from normal.  The level of pain on motion should 
also be described.  All opinions expressed should 
be supported by reference to pertinent evidence.  
Before evaluating the veteran, the examiner should 
review the claims folder, and a notation to the 
effect that this review of the record was 
accomplished should be included as part of any 
examination report.

3.  The veteran should also be scheduled for a 
general VA examination, as well as additional 
examination(s) by any specialist(s) as deemed 
appropriate by the RO, in order to evaluate the 
severity of all of the veteran's currently 
service-connected disorders.  The claims file 
should be provided to the examiner(s) prior to 
examination in order for them to be familiar with 
the veteran's pertinent medical history.  Any 
indicated special tests or studies should be 
performed.  The examiners' report(s) should fully 
set forth all current complaints, pertinent 
clinical findings, and diagnoses.  In particular, 
the appropriate examiner should distinguish, to 
the extent possible, the symptoms and impairment 
arising from the veteran's service-connected 
asthmatic bronchitis, from any symptoms and 
impairment arising from any other respiratory 
disorder.  The clinical findings and reasons upon 
which the opinions are based should be clearly set 
forth.  Each examiner should also set forth, in 
his or her report, the extent to which the veteran 
is unable to secure and/or follow a substantially 
gainful occupation due to his service-connected 
disabilities.  

4.  With regard to all the instructions set forth 
above, the RO should inform the veteran of his 
obligation to cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examination(s). The RO 
should also inform the veteran that his failure to 
cooperate may result in adverse action pursuant to 
38 C.F.R. § 3.158 and 38 C.F.R. § 3.655.

5.  Upon completion of the foregoing development 
of the record requested by the Board, and any 
other development as may be deemed appropriate by 
the RO, the RO should enter its determination 
regarding the veteran's claim for an increased 
rating for his low back disability, and his 
entitlement to TDIU.  If the decision results in 
an increased rating, and/or a grant of TDIU, the 
veteran should be asked whether that satisfies his 
appeal.  If he replies in the negative, or not at 
all, or if his claims continue to be denied, he 
and his accredited representative should be 
furnished a supplemental statement of the case 
concerning all evidence added to the record since 
the last supplemental statement of the case, and 
which includes and addresses the provisions of 
38 C.F.R. §§ 4.40, 4.45.  The veteran and his 
representative should then be given an opportunity 
to respond, and the case returned to the Board for 
further appellate consideration, if otherwise in 
order.

Although no further action is required of the veteran until 
he receives further notice, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


